Case 18-00235-mdc         Doc 268     Filed 12/03/20 Entered 12/04/20 09:51:20              Desc Main
                                     Document Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  In re
                                                       CHAPTER 7
  WORLEY & OBETZ, INC., et al.,
                                                       Case No. 18-13774 (MDC)
                         Debtors.                      (Jointly Administered)

  CHRISTINE C. SHUBERT, Chapter 7                      Adv. No. 18-00235 (MDC)
  Trustee for the Estates of Worley & Obetz,
  Inc., et al.;
                       Plaintiff,

                        vs.

  ROBERT SETH OBETZ, et al.,

                       Defendants.


 ORDER SETTING EXPEDITED HEARING AND SHORTENING TIME PERIOD FOR
 NOTICE OF HEARING ON THE CHAPTER 7 TRUSTEE’S MOTION FOR ENTRY OF
 CONSENT ORDER AMENDING ORDER APPOINTING RENT RECEIVER [A.D.I. 162]

          AND NOW, Plaintiff Christine C. Shubert (the “Trustee”), the Chapter 7 Trustee for the

 jointly administered estates of Worley & Obetz, Inc., et al. (the “Debtors”), having requested

 expedited consideration (the “Motion to Expedite”) of the Trustee’s Motion for Entry of Consent

 Order Amending Order Appointing Rent Receiver (the “Motion”); and the Trustee’s counsel

 certifying to the Court that they gave prior notice by telephone, facsimile, or email to (i) the Office

 of the United States Trustee for the Eastern District of Pennsylvania; (ii) counsel for the Debtors;

 (iii) counsel for Fulton Bank; (iv) counsel for the Receiver; and (v) all parties who have requested

 notice pursuant to Fed. R. Bankr. P. 2002, IT IS HEREBY ORDERED that an expedited

 teleconference hearing for my consideration of the Trustee’s Motion shall be held at:




 116764472.v1
Case 18-00235-mdc            Doc 268     Filed 12/03/20 Entered 12/04/20 09:51:20                  Desc Main
                                        Document Page 2 of 2



                                   United States Bankruptcy Court – E.D. Pa.
                                 Robert N.C. Nix Federal Building & Courthouse
                                         900 Market Street, 2nd Floor
                                       Philadelphia, Pennsylvania 19107

                             December 9, 2020 at ________.m.
                          On ______________       11:30 a    prevailing time. 1

          IT IS FURTHER ORDERED that any party opposing the Motion shall appear at the

 hearing on the Motion or the Motion may be granted without further notice.

          IT IS HEREBY FURTHER ORDERED that Trustee’s counsel shall immediately notify

 the following parties by overnight mail, Federal Express, email (including CM/ECF notice)

 or facsimile: (i) the Office of the United States Trustee for the Eastern District of Pennsylvania;

 (ii) counsel for the Debtors; (iii) counsel for Fulton Bank; (iv) counsel for the Receiver; and

 (v) all parties who have requested notice pursuant to Fed. R. Bankr. P. 2002.




                                                   __________________________________________
                                                   MAGDELINE D. COLEMAN
                                                   CHIEF U.S. BANKRUPTCY JUDGE
 Dated:   December 3, 2020




 1
  TELECONFERENCE PROCEDURES FOR OUTSIDE CALLERS: Chief Judge Coleman – Dial: 877-336-
 1828; Access Code 7855846. Dial in; enter Judge’s Access Code followed by #. Press # sign and speak your name
 when prompted.

                                                       2
 116764472.v1
